EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Edwin Sisson on March 18, 2022.
The application has been amended as follows:
Amend Claim 23: Delete: “The article of claim 20, wherein the article has a weight ratio of the treated lignin composition to the combustible support on a wet basis in a range selected from 1:10 to 3:1, from 1:2 to 2:1, and from 1:1.5 to 1.5:1.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted February 14, 2022, were received.
Amended claims 20-38, filed February 14, 2022, are pending and have been fully considered. Claims 1-19 have been canceled.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 20-38 are allowed.  
The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and cited on the PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a combustible article of manufacture comprising: a treated lignin composition comprising solid lignin and having a moisture content in a range of 35% to 80% percent by weight of the treated lignin composition on a wet basis, a combustible support having an external surface, wherein the treated lignin composition is attached to at least a portion of the external surface of the combustible support with a force greater than the force of gravity relative to the treated lignin composition; and the combustible article is not made by a briquetting or pelletizing process;  wherein the combustible support is selected from the group consisting of hardwood chips and softwood chips, as presently claimed in independent claim 1 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771